                                 IN THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF KANSAS

KELLY WHITE, Individually, as Administrator,
                                          )
Of the Estate of Dominique T. White, deceased,
                                          )
And as Next Friend of minor grandchildren )
TUW, JSW, JKW, NCW,                       )
               Plaintiff,                 ) Case No. 18-4050 DDC/JPO
v.                                        )
                                          )
CITY OF TOPEKA, KANSAS, TOPEKA            )
POLICE OFFICER MICHAEL CRUSE,             )
OFFICER JUSTIN MACKEY and JOHN DOE        )
OFFICERS 1-5,                             )
            Defendants.                   )
____________________________________________________________________

    INITIAL DISCLOSURES OF THE DEFENDANTS CITY OF TOPEKA, OFFICER
               MICHAEL CRUSE AND OFFICER JUSTIN MACKEY

          Pursuant to Fed. R Civ. P. 26(a)(1), defendants City of Topeka, Officer Michael Cruse

and Officer Justin Mackey make the following initial disclosures. Defendants investigation is

ongoing and defendant reserves the right to supplement and/or amend these disclosures as to

witnesses and exhibits it intends to call at trial:

          (A)(i) Name and, if known, the address and telephone number of each individual likely

to have discoverable information that the defendant may use to support its defenses:

          1.        Officer Justin Mackey
                    Topeka Police Department
                    215 SE 7th Street
                    Topeka, KS 66603
                    (785) 368-3883

Subject(s) of Information: Account of the incident, TPD policies and procedures, and training
history.




White v. City                                                                     Page 1 of 6
Case No. 18-4050
Initial Disclosures of Defendants City, Crue and Mackey
          2.        Officer Michael Cruse
                    Topeka Police Department
                    215 SE 7th Street
                    Topeka, KS 66603
                    (785) 368-3883

Subject(s) of Information: Account of the incident, TPD policies and procedures, and training
history.

          3.        Chief William Cochran
                    Major Steve Purney
                    Luther Ganieany
                    Topeka Police Department
                    215 SE 7th Street
                    Topeka, KS 66603
                    (785) 368-3883

Subject(s) of Information: Policies, procedures and/or training of Topeka Police Department.

          4.        LT John Sturgeon
                    Cpt. Bryan Wheeles
                    Topeka Police Department
                    215 SE 7th Street
                    Topeka, KS 66603
                    (785) 368-3883

Subject(s) of Information: Professional Standards Unit investigation report regarding the
incident.

          5.        Detective Jason Judd
                    Officer Gina Adame
                    Detective Dan Davies
                    Officer Josh Klamm
                    Topeka Police Department
                    215 SE 7th Street
                    Topeka, KS 66603
                    (785) 368-3883

Subject(s) of Information: Investigation of the incident.

          6.        Veronica Lammer

Subject(s) of Information: Dominque White’s relationship and interaction with his children.




White v. City                                                                    Page 2 of 6
Case No. 18-4050
Initial Disclosures of Defendants City, Crue and Mackey
          7.        Leona Magdalene Pahmahmie
                    Alicia Rose Torrez
                    Ashley Ann Wilson

Subject(s) of Information: Witness with relevant information regarding the incident and/or
Dominique White.

          8.        Detective Lance Flachsbarth
                    Detective Charles Cottengim
                    Jamie Lawson
                    Detective K. Nicholson
                    Detective Sam Hiatt
                    Detective David Garcia
                    Sam Harvey
                    Detective Jamie Lawson
                    Detective Scott Slifer
                    Detective MT Brown
                    Lawrence Police Department
                    City of Lawrence, City Attorney’s Office
                    PO Box 708
                    Lawrence, KS 66044
                    (785) 832-3470

Subject(s) of Information: Investigation of the incident and the area canvas.

          9.        Dianne Elizabeth Williams

Subject(s) of Information: Placement of 911 call.

          10.       All witness listed in plaintiffs’ Rule 26(a)(1) disclosure.

          (A)(ii) A copy of the following documents, ESI and tangible things that are in the

possession, custody, or control of the defendant and that the defendant may use to support its

defenses:

          1.        Topeka Police Department Professional Standards Unit Case Report.

          2.        Topeka Police Department General Orders 3.7, 4.1, 4.2, 4.3, 4.4, 4.16, and 4.23.

          3.        Topeka Police Department Training File of Office Michael Cruse.

          4.        Topeka Police Department Training File of Justin Mackey.

          5.        Lawrence Police Department Video Analysis.

White v. City                                                                          Page 3 of 6
Case No. 18-4050
Initial Disclosures of Defendants City, Crue and Mackey
          6.        U.S. Department of Justice determination.

          7.        Shawnee County District Attorney’s Office Analysis.

          8.        Professional Standards Unit Interview of Officer Justin Mackey.

          9.        Professional Standards Unit Interview of Officer Michael Cruse.

          10.       Topeka Police Department Reports.

          11.       Shawnee County Sheriff Office Deputy Reports.

          12.       Kansas Highway Patrol Reports.

          13.       AXON video from Officer Michael Cruse.

          14.       AXON video from Justin Mackey.

          15.       Shawnee County Emergency Communications Center Call Report and Audio.

          16.       Interviews of Witnesses: Dianne Elizabeth Williams; Leona Magdalene

Pahmahmie; Ashley Ann Wilson; Alicia Rose Torres; and Veronica Lammer.

          17.       Kansas Bureau of Investigation Lab Reports.

          18.       Any and all documents listed by the Plaintiffs.

          (A)(iii) A computation of any category of damages claimed by the disclosing party,

making available for inspection and copying as under Rule 34 the documents or other evidentiary

material, not privileged or protected from disclosure, on which such computation is based,

including materials bearing on the nature and extent of injuries suffered:

          None.




White v. City                                                                         Page 4 of 6
Case No. 18-4050
Initial Disclosures of Defendants City, Crue and Mackey
          (A)(iv) For inspection and copying as under Rule 34 any insurance agreement under

which any person carrying on an insurance business may be liable to satisfy part or all of a

judgment which may be entered in the action or to indemnify or reimburse for payments made to

satisfy the judgment:

          None.

                                                          Respectfully Submitted:

                                                          CITY OF TOPEKA

                                                          BY:    /s/ Shelly Starr
                                                                 Mary R. (Shelly) Starr #12986
                                                                 Nicholas H. Jefferson, #25530
                                                                 Assistant City Attorney
                                                                 Legal Department
                                                                 215 SE 7th Street, Room 353
                                                                 Topeka, Kansas 66603
                                                                 (785) 368-3883; (785) 368-3901 (fax)
                                                                 sstarr@topeka.org
                                                                 njefferson@topeka.org
                                                                 Attorneys for Defendant City of Topeka

                                                          AND

                                                          FISHER, PATTERSON, SAYLER & SMITH, LLP

                                                          BY:    /s/ J. Steven Pigg
                                                                 J. Steven Pigg, #09213
                                                                 David R. Cooper, #16690
                                                                 3550 SW 5th St
                                                                 Topeka, KS 66606
                                                                 (785) 232-7761; (785) 232-6604 (fax)
                                                                 spigg@fisherpatterson.com
                                                                 dcooper@fisherpatterson.com
                                                                 Attorneys for Defendants Cruse and Mackey




White v. City                                                                                Page 5 of 6
Case No. 18-4050
Initial Disclosures of Defendants City, Crue and Mackey
                                              CERTIFICATE OF SERVICE

          I hereby certify that on November 16, 2018, that the Initial Disclosures were emailed to:

          Rick E. Bailey
          rbailey@fcse.net
          Attorney for Plaintiff

          Andrew M. Stroth
          Carlton Odim
          astroth@actioninjurylawgroup.com
          carlton@actioninjurylawgroup.com
          Pro Hac Vice Attorneys for Plaintiff

          J. Steve Pigg
          David Cooper
          spigg@fisherpatterson.com
          dcooper@fisherpatterson.com
          Attorneys for Defendants Cruse and Mackey

                                                          /s/ Shelly Starr
                                                          Mary R. (Shelly) Starr




White v. City                                                                        Page 6 of 6
Case No. 18-4050
Initial Disclosures of Defendants City, Crue and Mackey
